PER CURIAM.
In this appeal, Practice Management Associates, Inc. (PMA) challenges the final summary judgment for Dr. Charles Patterson, an Illinois chiropractor. PMA argues that the trial court improperly found that the contract between PMA and Dr. Price required illegal fee-splitting under Illinois law.
We agree with PMA that the contract does not require illegal fee splitting and reverse on the authority of Practice Management Associates, Inc. v. Orman, 614 So.2d 1135 (Fla. 2d DCA 1993).
Reversed and remanded for further proceedings consistent with this opinion.
DANAHY, A.C.J., and FULMER and QUINCE, JJ., concur.